Title: To George Washington from Major General Nathanael Greene, 17 April 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morristown 17th of April 1780
          
          Inclosed is the answer of Major Brewan respecting erecting a Gallery for the review. In better days it would have been thought a disgrace and reproach to these States not to have had either Money or credit necessary to purchase Lumber for the Army. However so it is. Many things equally necessary in the order of business as these boards are left unprovided from mere poverty.
          The Affairs of the Department like a Vessel in motion may move on for a time from the force that has already been given to the business; but when the effect of that fails there must be a total stop. This cannot be far distant; and I wish your Excellency to be prepard for the event. I am with great respect Your Excellencys Most Obedient humble Ser.
          
            N. Greene Q.M.G.
          
        